In a defamation action, defendants appeal from an order of the Supreme Court, Suffolk County (Mclnerney, J.), dated January 31,1984, which denied their motion for a change of venue of the action from Suffolk County to New York County.
Order reversed, without costs or disbursements, and motion granted to the extent that the action is transferred from Suffolk County to Queens County.
In view of the fact that the plaintiff is a resident Supreme Court Justice of Suffolk County, we believe that the protection of the court’s reputation from the slightest suspicion as to the fairness of the proceedings requires a change of venue of this defamation action from Suffolk County to Queens County, where the ends of justice will be served without any undue inconvenience to the parties or their witnesses (Burstein v Greene, 61 AD2d 827; Arkwright v Steinbugler, 283 App Div 397; Seifert v McLaughlin, 15 AD2d 555). Mangano, J. P., Gibbons, O’Connor and Brown, JJ., concur.